Harrison, Ch. J.
cited 3 Atk. 151. to show that the act of 1766, does not alter the provisions of the act of 1715, as to indenting. Also, Cowp. 267. 2 Vez. 634. 3 Atk. 161.
*198The Court were of opinion, that indenting was indispensable. That the deed couldnot operate as a covenant to stand seised, for want of a proper consideration. That devises are not a m0(je 0f conveying estates-tail, given to tenant in tail, by the act of assembly, such act having the words grantor, bargainor, and vendor, and no words to show that devisor was meant to be included. And gave judgment, on the special verdict, for the plaintiff.
(Harrison, Ch. J. atid Goldsborough, J.)